Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 30 December 2021, has been entered and the Remarks therein, filed 29 June 2022, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section (see MPEP 2144.03(D)).

Status of Claims
	Claims 12, 15, 17-19, 23 and 25-34 are pending.
	Claims 12, 15, 17-19, 23 and 25-34 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. PCT/US2015/062734, 11/25/2015, which claims benefit of 62/084,219, 11/25/2014, and claims benefit of 62/105,063, 01/19/2015, and claims benefit of 62/111,949, 02/04/2015, and names the inventor or at least one joint inventor named in the prior application. It is noted that application PCT/US2015/06274 was also published as US 2017/0258854 A1, which is the Pre-Grant Publication of instant Application No. 15/603,916. Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of PCT/US2015/062734.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 12, 15, 17-19, 23 and 25-34 have the effective filing date of 25 November 2014.

Claim Objections
	The objections to Claims 17, 23, 25, 29 and 32, in the Non-Final Office Action mailed 30 December 2021, are withdrawn in view of Applicants' amendment received 29 June 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 17 and 32 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 30 December 2021, is withdrawn in view of Applicants’ amendment received 29 June 2022, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 12, 23 and 25-34 are rejected under 35 U.S.C. §103 as being unpatentable over Honda et al. (International Patent Application Publication No. WO 2013/080561 A1) in view of Alonso et al. ((2012) Clin. Infec. Dis. 54(8): 1053-1063), Von Maltzahn et al. (International Patent Application Publication No. WO 2014/121298 A2; Pub. Date: 7 Aug. 2014).
[All references cited in the Non-Final Office Action mailed 30 December 2021.]

Honda et al. addresses some of the limitations of claim 12, and the limitations of claims 23, 25, 26, 27, 28, 29, 30 and 32.
Regarding claim 12, Honda et al. shows a composition of human-derived bacteria that induces proliferation, and/or accumulation of regulatory T (Treg) cells, and which comprises, as an active component (a) one or more human-derived bacteria that belong(s) to the Clostridial class; (b) culture supernatant of one or more of the bacteria; and/or (c) a physiologically active substance derived therefrom, or a combination thereof. The subject matter relates to a method for treating or preventing at least one disease or condition responsive to the induction of regulatory T cells, such as autoimmune or infectious diseases (pg. 1, para. [0001] [Claim 12- composition comprising one or more bacteria from the order Clostridiales]).
More specific examples of target diseases for which the composition is useful for treatment (reducing adverse effects or prevention) include graft vs host disease following bone marrow transplantation (pg. 29, para. [0068] [Claim 12- A method of reducing the risk of developing graft versus host disease (GVHD) and/or treating GVHD in a subject undergoing bone marrow transplant (BMT)]). 
Any number or combination of the strains of bacteria that proves to be effective can be administered (pg. 27, para. [0060] [Claim 12- administering to the subject a therapeutically effective amount of a therapeutic composition comprising one or more bacteria]). 
Such bacterial compositions useful to treat said diseases include at least one organism and/or at least one substance selected from said organism selected from a group, which includes specific Clostridium species, specific Blautia species, Ruminococcus species, and specific Eubacterium species (pg. 4, para. 10 [Claim 12- bacteria selected from a group including specific species of the genera Clostridium, Blautia, Ruminococcus, Eubacterium and combinations thereof]).
Regarding claim 23, individuals undergoing courses of antibiotics against Gram+ bacteria, who are at high risk of experiencing a loss of the bacteria belonging to the Clostridia class, and thus experience immune tolerance deficits, can be preventively repopulated through use of the bacterial composition (pg. 41, cont. para. [0104]). The bacterial composition can be administered before, simultaneously or after antibiotic treatment (pg. 41, cont. para. [0104] [Claim 23- one or more purified populations of bacteria of the order Clostridiales]).
Regarding claim 25, the bacterial composition is administered in spore form (pg. 41, cont. para. [0104] [Claim 25- the one or more bacteria comprise germinatable spores]).
Regarding claims 26, 27, 28 and 30, to determine whether a set of strains could induce Treg cells, a mixture of these strains was inoculated into adult GF (germ-free) mice. Each bacterial strain was cultured in liquid media and grown to confluence, and then these starter cultures were mixed and inoculated into adult GF mice, using an aliquot containing ~1x106- 1x107. When orally administered to adult IQI, BALB, and B6 mice, the mixture was able to induce Tregs in these mouse models (pg. 70, para. [0170] and pg. 79, Table 4) [Claims 26, 27 and 28- dose of bacteria] [Claim 30- oral administration]).
Regarding claim 29, administration of the bacterial composition may be in combination with at least one prebiotic substance that preferentially favors the growth of the species in the bacterial composition. The one or more prebiotic substances is selected from a group including raffinose (pg. 14, para. [0029] [Claim 29- the one or more bacteria ferment an oligosaccharide selected from a group which includes raffinose]). 
Regarding claim 32, antibiotics against Gram-positive bacteria include metronidazole (pg. 41, cont. para. [0104] [Claim 32- the one or more antibiotics comprise metronidazole]).

Honda et al. further teaches that the composition of the described invention can be administered to treat or prevent an infection with Clostridium difficile (CDI) and graft vs host disease (GVHD), in addition to many other gastrointestinal (GI) diseases or disorders indicative of GI dysbiosis (pg. 29, cont. para. [0067] thru [0068]; and pg. 1, para. [0002]). 

Honda et al. does not show: 1) Ruminococcus obeum or lactaris or faecis, the R. obeum strain comprising about 98-100%, 99-100% or 99.5-100% of SEQ ID NO.: 1; the R. lactaris strain comprising about 98-100%, 99-100% or 99.5-100% of SEQ ID NO.: 7; and the R. faecis strain comprising about 98-100%, 99-100% or 99.5-100% of SEQ ID NO.: 9; Eubacterium desmolans, the strain comprising about 98-100%, 99-100% or 99.5-100% of SEQ ID NO.: 4;  Dorea longicatena, the strain comprising about 98-100%, 99-100% or 99.5-100% of SEQ ID NO.: 5; Blautia producta, the strain comprising about 98-100%, 99-100% or 99.5-100% of Accession No. X94966; or Clostridium sordelli, the strain comprising about 98-100%, 99-100% or 99.5-100% of SEQ ID NO.: 15 [Claims 12, 33 and 34]; and 2) administering comprises colonic or rectal administration and the therapeutic composition is formulated for colonic or rectal administration [Claim 31].

	Alonso et al. provides information that would have motivated one of ordinary skill in the art to have treated Clostridium difficile infection (CDI), as shown by Honda et al., in order to reduce the risk of GVHD, by way of addressing the limitations of claim 12.
	Regarding claim 12, Alonso et al. teaches that Clostridium difficile is the leading cause of infectious diarrhea among hospitalized patients and is a major concern for patients undergoing hematopoietic stem cell transplantation (HSCT). A study was performed to analyze the risk factors for CDI among patients who received HSCTs. Data show that there was a strong relationship between early CDI and subsequent development of gastrointestinal tract graft-versus-host-disease (GVHD) with in the year following allogeneic HSCT. An important interplay between CDI and GVHD involving the gastrointestinal tract was observed (pg. 1053, Abstract [nexus to Honda et al.] [CDI, GVHD, bone marrow transplantation]). One of the demographic characteristics of some of the study participants (i.e., the HSCT recipients) indicated that the source of the stem cells was, in some cases, bone marrow (pg. 1057, Table 1 [nexus to Honda et al.] [bone marrow transplant ≈ HSCT]). 
	 
	Von Maltzahn et al. addresses some of the limitations of claim 12, and the limitations of claims 31, 33 and 34.
	Von Maltzahn et al. shows methods of populating the gastrointestinal tract of a mammalian subject. The methods are for treating or preventing gastrointestinal dysbiosis in a mammalian subject (pg. 3, para. [009] thru [010]). Provided are bacteria    of the human gut microbiota with the capacity to provide functions of a healthy microbiota when administered to mammalian hosts (pg. 25, para. [077] [nexus to Honda et al.] [microbial compositions comprising healthy gut microbiota]). The bacterial composition provides a protective or therapeutic effect against infection by one or more GI pathogens of interest, including Clostridium difficile (pg. 36, para. [0108] thru pg. 37, para. [0110] thru [0111] [nexus to Honda et al.] [treatment of CDI]). Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described, are provided in Tables 3 and 4 (pg. 26, cont. para. [078]). Table 3 shows graft vs host disease (pg. 202, cont. Table 3 [nexus to Honda et al.] [treatment of a dysbiosis, of GVHD]).
	Regarding claims 12, 33 and 34, bacterial compositions comprise at least one and, more preferably, more than one of a selected group of microbes, which includes Ruminococcus lactaris (pg. 31, para. [094] thru pg. 32, cont. para. [094]); Ruminococcus obeum, Dorea longicatena, Eubacterium desmolans, Blautia producta,  (pg. 28, para. [085]); and Clostridium sordelli (pg. 29, cont. para. 87). Bacterial compositions may be prepared from species listed in Table 1 (pg. 27, para. [082]). Table 1 shows Ruminococcus lactaris with SEQ ID NO.: 1663, which is a 99.5% match to Applicant’s SEQ ID NO.: 7 (pg. 154, cont. Table 1 [Claims 12, 33 and 34- R. obeum, R. lactaris, E. desmolans, D. longicatena, B. producta, C. sordelli]).
	Regarding claim 31, the bacterial composition can be administered
enterically, in other words, by a route of access to the gastrointestinal tract. This
includes oral administration, rectal administration (including enema, suppository, or
colonoscopy), by an oral or nasal tube (nasogastric, nasojejunal, oral gastric, or oral
jejunal), as detailed more fully herein (pg. 55, para. [0151] [Claim 31- administering comprises colonic or rectal administration]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of reducing the risk of developing, and/or treating graft vs host disease (GVHD) in a subject undergoing BMT or HCST, comprising administering a therapeutically effective amount of a therapeutic composition comprising one or more bacteria of the order Clostridiales, including Ruminococcus sp., as shown by Honda et al., by: 1) incorporating into the composition a Ruminococcus lactaris strain comprising about a 99.5% match to SEQ ID NO.: 7 [Claims 12, 33 and 34]; and 2) administering the composition by colonic or rectal administration [Claim 31], as shown by Von Maltzahn et al., with a reasonable expectation of success, because Honda et al. and Von Maltzahn et al. teach that, minimally, Ruminococcus species, including R. lactaris, can be administered to treat Clostridium difficile infection (CDI) and GVHD, and Alonso et al. teaches that CDI is strongly associated with the risk of developing GVHD (MPEP 2143 (I)(G)). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated a specific bacterial species, such as a Ruminococcus lactaris strain comprising about a 99.5% match to SEQ ID NO.: 7, with the reasonably predictable expectation, that the composition would reduce the risk of developing GVHD and/or would treat GVHD in a subject undergoing bone marrow transplant (BMT) or hematopoietic stem cell transplant (HSCT) (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Von Maltzahn et al. teaches that operational taxonomic units (OTUs) refer to a terminal leaf in a phylogenetic tree as defined by nucleic acid sequence, e.g., the 16S (rRNA) sequence or portion thereof (pg. 13, para. [048]). OTUs falling within the same phylogenetic clade are evolutionarily closely related and may or may not be distinguishable from each other (pg. 14, para. [049]). The power of clade based analysis is that members of the same clade, due to their evolutionary relatedness, play similar functional roles in a microbial ecology such as that found in the human gut. Compositions substituting one species with another from the same clade are likely to have conserved ecological function and therefore are useful in the described invention (pg. 129, cont. para. [0329]).
That is, one would have been motivated to have incorporated a specific strain of R. lactaris (based on sequence similarity to, e.g., 16S rRNA, as a representative of a microbial species which is abundant in a healthy gut) into the composition, because one of ordinary skill in the art of preventing or treating GVHD would recognize that adding species with the same OTU into the composition would improve (and/or strengthen) the efficacy of the composition as a targeted therapeutic, given that the incorporated strain would have (minimally) a similar (functional) efficacy to other OTU strains known as therapeutic microbials, according to Von Maltzahn et al.
Compare to Applicant’s microbe classification by OTU similarity based on 16S rRNA/rDNA sequence (originally-filed specification, pg. 4, para. [0019]). Therefore, a microbial sequence found in the prior that is an at least 98% match to a claimed SEQ ID NO. sequence would (inherently) perform equivalently in the instantly-claimed method.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claims 15 and 17-19 are rejected under 35 U.S.C. §103 as being unpatentable over Honda et al. in view of Alonso et al., and Von Maltzahn et al., as applied to claims 12, 23 and 25-34 above, and further in view of Jenq et al. ((2012) J. Exp. Med. 209(5): 903-911).
[Jenq et al. cited in the Non-Final Office Action mailed 30 December 2021.]

Honda et al. addresses some of the limitations of claims 15, 17, 18 and 19.
Regarding claim 15, individuals undergoing courses of antibiotics against Gram+ bacteria, who are at high risk of experiencing a loss of the bacteria belonging to the Clostridia class, and thus experience immune tolerance deficits, can be preventively repopulated through use of the bacterial composition. Antibiotics against Gram-positive bacteria include metronidazole (pg. 41, cont. para. [0104] [Claim 15- stimulates the growth or activity of one or more bacterial taxa]). 
Symptoms of colitis were significantly suppressed in the mice having a large number of Clostridium (Clostridium-abundant mice) in comparison with control mice (C57BL/6 mice grown in a conventional environment and not inoculated wit fecal suspension) (pg. 60, para. [0150] [Claim 15- stimulates the growth of one or more bacterial taxa which are under-represented, relative to the microbiota of a control]).
Individuals undergoing courses of antibiotics, e.g., to treat C. difficile infection (e.g., see Regarding claim 15 above), are at high risk of experiencing loss of the bacteria belonging to the Clostridia class and thus experience immune tolerance deficits, and, therefore, can be repopulated through the use of the described bacterial composition (pg. 41, cont. para. [0104]). 
Regarding claims 17, 18 and 19, individuals undergoing courses of antibiotics against Gram+ bacteria, who are at high risk of experiencing a loss of the bacteria belonging to the Clostridia class, and thus experience immune tolerance deficits, can be preventively repopulated through use of the bacterial composition (pg. 41, cont. para. [0104] [Claim 17-subject treated with antibiotics]).
The bacterial composition can be administered before, simultaneously or after antibiotic treatment (pg. 41, cont. para. [0104] [Claim 17-composition is administered following cessation of treatment of the subject with antibiotics] [Claims 18 and 19- composition is administered to the subject before [disease onset]).

Honda et al. in view of Alonso et al., and Von Maltzahn et al., as applied to claims 12, 23 and 25-34 above, do not show: 1) stimulating the growth or activity of one or more bacterial taxa either before or following transplant [Claim 15]; 2) composition is administered from about 1 day to about 2 weeks following cessation of antibiotic treatment [Claim 17]; 3) composition is administered from about 7-10 days before allo-BMT or allo-HCST [Claim 18]; and 4) composition is administered from about 1 day to about 1 week before allo-BMT or allo-HCST [Claim 19].

Jenq et al. provides information that would have motivated one of ordinary skill in the art to have administered the composition comprising one or more bacteria from the order Clostridiales in order to reduce the risk of developing graft versus host disease (GVHD) and/or to treat GVHD in a subject undergoing bone marrow transplant (BMT), as shown by Honda et al., in a time-dependent manner, by way of further addressing the limitations of claims 15, 17, 18 and 19.
Jenq et al. shows that major shifts in the composition of the intestinal microbiota are associated with intestinal inflammation secondary to graft-versus-host disease (GVHD) which can occur in murine and human recipients of allogeneic bone marrow transplantation (BMT). In mouse models of GVHD, loss of Clostridiales was observed. Increased microbial chaos early after allogeneic BMT (allo-BMT) is a potential risk factor for subsequent GVHD. Flora manipulation could reduce intestinal inflammation and improve outcomes for allo-BMT recipients (pg. 903, Abstract [nexus to Honda et al.] [GVHD, Clostridiales bacteria]).
Regarding claims 15, 17, 18 and 19, mice with GVHD showed a dramatic loss of bacterial diversity during the first 2 wk after BMT (pg. 904, column 2, para. 2). There were large shifts found within the phylum Firmicutes, with dramatic decreases in Clostridiales and other Firmicutes in the ileum (pg. 904, column 2, para. 3). A study was conducted in which non-GVHD and GVHD patients had similar exposures to antibiotics during the period of stool collection. Before GVHD, patients had flora diversity similar to controls, but lost diversity over time, particularly after GVHD onset. Thus, GVHD is associated with loss of flora diversity in humans, similar to mice, and showed the same decrease in Clostridiales sp. (pg. 907, column 2, para. 1 thru pg. 908, column 1, para. 1 and 2). In conclusion, the flora can modulate the severity of intestinal inflammation. The mouse experiments indicate that antibiotic exposure before BMT may be a risk factor for subsequent intestinal GVHD. This may be remedied with targeted flora reintroduction to potentially reduce the severity of gut GVHD (pg. 908, column 2, para. 1 [Claim 15- before or following transplant] [Claim 17- about 1 day to about 2 weeks following cessation of antibiotic treatment] [Claim 18- about 7-10 days before allo-BMT or all-HCST] [Claim 19- about 1 day to about 1 week before allo-BMT or all-HCST]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of reducing the risk of developing, and/or treating graft vs host disease (GVHD) in a subject undergoing BMT or HCST, comprising administering a therapeutically effective amount of a therapeutic composition comprising one or more bacteria of the order Clostridiales, including Ruminococcus sp., as shown Honda et al. in view of Alonso et al., and Von Maltzahn et al., as applied to claims 12, 23 and 25-34 above, to have administered, to subjects undergoing BMT, a Clostridiales bacterial composition according to a specific time regimen, as shown by Honda et al., specifically prophylactically, e.g.: (1) before or following transplant [Claim 15]; (2) about 1 day to about 2 weeks following cessation of antibiotic treatment [Claim 17]; (3) about 7-10 days before allo-BMT or all-HCST [Claim 18]; and/or (4) about 1 day to about 1 week before allo-BMT or all-HCST [Claim 19], with a reasonable expectation of success, because Jenq et al. shows that mice with GVHD showed a dramatic loss of bacterial diversity during the first 2 wk after BMT (pg. 904, column 2, para. 2). Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, to have optimized the therapeutic effects of the Clostridiales bacterial composition by administering a therapeutic dose of said composition at any time before or after the BMT procedure, e.g., for prophylactic purposes (MPEP 2143 (I)(G) and MPEP 2144.05 (II)(A)). 
In addition, Jenq et al. shows the use of standard antibiotic treatment to begin at day “-7” (i.e., 7 days before BMT) to 21 days after BMT. According to standard antibiotic guidelines, prophylaxis with intravenous vancomycin was started at day -2 (pg. 909, column 1, para. 4). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the synthetic antibiotics, shown by Jenq et al., with the Clostridial bacterial composition, shown by Honda et al., with the reasonable expectation that bacteria causing GVHD symptoms would have performed the same function as the synthetic antibiotics, and successfully eradicated and/or inhibited (MPEP 2143 (I)(B(3)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Jenq et al. states that on day 14 after allo-BMT histological evidence of GVHD was apparent in the intestine as villous shortening, increased lymphatic cell infiltration, and epithelial apoptosis (pg. 904, column 1, para. 2). That is, one would be motivated to begin a prophylactic treatment or risk reduction regimen using the Clostridiales bacterial composition before actual signs of GVHD become manifest.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 6-9, filed 29 June 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.
It is noted that Applicant also filed a Declaration under 37 CFR 1.132 authored by one of the inventors on 29 June 2022. 

1. Applicant remarks (pg. 6, para. 5 thru pg. 7, para. 1) that, contrary to the Examiner's assertion, not only do the cited references fail to provide any basis for a skilled artisan to combine the different alleged teachings to arrive at the method of claim 12, but certain of the proposed combinations proceed from a flawed premise. As outlined below, and in the attached Declaration, this is an incorrect extrapolation of the disclosure of Alonso. Without the disclosures provided in the present application (e.g., Table 1), a skilled artisan would not have been able to reasonably predict that the claimed bacteria would be useful in reducing the risk of developing GVHD and/or treating GVHD in a subject undergoing BMT or HSCT, as recited in claim 12. One of ordinary skill in the art, however, would not have reasonably considered Alonso as providing any such motivation for treating CDI in order to reduce the risk of developing GVHD. van den Brink Declaration at paragraph 10. Instead, one of skill in the art would have understood the correlation disclosed in Alonso to be just that, a correlation. van den Brink Declaration at paragraph 8. One of skill in the art would not have considered Alonso as establishing the causative relationship necessary to support the Examiner's position that treating CDI would reduce the risk of developing GVHD. van den Brink Declaration at paragraph 8. Alonso, itself, points out that the data disclosed therein is insufficient to support such a causal relationship, casting this possibility in purely speculative terms.
However, in response to Applicant, the intention of combining the references of Honda et al. and Alonso et al. (and Jenq et al.) is not to show a causative relationship between development of CDI (Clostridium difficile infection) and GVHD (graft-versus-host disease), per se, (although Alonso et al. strongly suggests this type of relationship), but to show that there is a strong correlation between the development of CDI and GVHD, which would motivate one of ordinary skill in the art to apply the microbial treatments for CDI to the treatment of GVHD. Honda et al., Alonso et al., and Jenq et al. all teach that both CDI and GVHD are characterized by (intestinal) inflammation (Honda et al., pg. 28, para. [0067] thru pg. 29, para. [0068]; Alonso et al., pg. 1060, column 2, lines 14-26; Jenq et al., pg. 903, Title). Alonso et al. shows data which demonstrated that GVHD is associated with a high risk for CDI and that these data raise the likelihood that CDI is actually serving to increase the biologic risk for GVHD involving the GI tract (pg. 1060, column 2, lines 4-11). The biological and physiological association between the development of CDI and its association with GVHD is well known in the art. For example, Callejas-Diaz et al. ((2014) Curr. Hematol. Malig. Rep. 9: 85-90 (on the record)) teaches that current evidence suggests a reciprocal effect by which GVHD may increase the risk of CDI and C. difficile disease may increase the risk of GVHD (pg. 85, Abstract). Chakrabarti et al. ((2000) Bone Marrow Transpl. 26: 871-876 (provided here)) shows that Clostridium difficile infection is associated with severe graft-versus-host disease (pg. 871, Title and Abstract). Therefore, it would have been obvious to one of ordinary skill in the art to have administered the microbial population, shown by Honda et al., and Von Maltzahn et al.: 1) to have treated GVHD, even if the treatment effects were an indirect result of treating CDI in the described patient population; and 2) to have reduced the risk of developing GVHD more directly, because CDI has been shown to increase the biological risk for GVHD.

2. Applicant remarks (pg. 8, para. 1 thru pg. 9) that the Examiner's cited justifications for the instant obviousness rejection are unavailing. For example, it is abundantly clear from the data provided in the instant application that cited elements are not simply being combined according to known methods to yield predictable results, as required by rational "(A)". Instead, the data provided in the instant application confirms that each member of the lists provided in Honda and Von Maltzahn cannot be understood to predictably reduce the risk each disease listed in the cited art, let alone of GVHD specifically. Moreover, while justification "(G)" of section 2143 (I) of the MPEP does not specifically recite a predictability requirement, the Examiner is reminded that "[a]n obviousness determination requires finding that a person of ordinary skill in the art would have been motivated to combine or modify the teachings in the prior art and would have had a reasonable expectation of success in doing so." Given the unpredictability in the art, and absent the disclosure of the instant application directing identifying specific bacteria as therapeutically effective, one of skill in the art reading Honda and Von Maltzahn would not have had a reasonable expectation of success in combining each and every bacteria disclosed in Honda and Von Maltzahn for each and every disease disclosed in Honda and Von Maltzahn as "that same prior art gave no direction as to which of the many possible combination choices were likely to be successful."
However, in response to Applicant, it is clear from the data shown in the prior art (for example, as cited above, in addition to the references cited in the 103 rejection) that there is a profound biologically- and/or medically- based relationship between CDI and GVHD, which renders a level of predictability in treating either (or both) of these diseases/conditions simultaneously. It is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In addition, although the prior art references do not show all of the specific microorganisms cited in instant claim 12, with regard to their SEQ ID NO. identity, Honda et al. and/or Von Maltzahn et al. have established that microbes represented by specific genera and/or specific genus and species (e.g., Ruminococcus obeum, Eubacterium desmolans, Dorea longicatena, Ruminococcus lactaris, Blautia producta, Ruminococcus spp., and Clostridium sordelli) can be incorporated into the composition for treating GVHD and/or reducing the risk of developing GVHD (e.g., by treating CDI). Applicant has not shown that a composition comprising therapeutic bacteria harboring the specifically cited SEQ ID NO. sequences exhibits improved treatment of GVHD (or improved reduction of risk of developing GVHD) compared to bacterial strains shown in the prior art.

3. The Declaration under 37 CFR 1.132 filed 29 June 2022 is insufficient to overcome the rejection of the claims cited in the 35 USC §103 rejection as set forth in the last Office Action. 
Applicant remarks (Dec., pg. 2 thru pg. 3, para. 6-9) that having read Alonso along with the other art cited in the Office Action, the Examiner's contention recited in Paragraph 5 improperly extrapolates from the disclosure present in Alonso. Alonso does not, itself, state that the risk of GVHD can be reduced by treatment of CDI. Accordingly, the Examiner's position must be based on an extrapolation of what is disclosed in Alonso. For example, the Examiner argues that the position is based on "[d]ata show[ing] that there was a strong relationship between early CDI and subsequent development of [GVHD] within the year following allogeneic HSCT. An important interplay between CDI and GVHD involving the gastrointestinal tract was observed." See Office Action, page 11. Such a correlation, however, does not establish the requisite causation to support the Examiner's contention that treatment of CDI would reduce the risk of GVHD. Rather than suggesting that the observed correlation proves the requisite causation, Alonso carefully phrases its characterization of the correlation.
However, in response to Applicant, and as responded to above, the intention of combining the references of Honda et al. and Alonso et al. (and Jenq et al.) is not to show a causative relationship between development of CDI (Clostridium difficile infection) and GVHD (graft-versus-host disease), per se, (although Alonso et al. strongly suggests this type of relationship), but to show that there is a strong correlation between the development of CDI and GVHD, which would motivate one of ordinary skill in the art to apply the microbial treatments for CDI to the treatment of GVHD. Alonso et al. (as well as Honda et al. and Jenq et al.) teaches that both CDI and GVHD are characterized by (intestinal) inflammation (Alonso et al., pg. 1060, column 2, lines 14-26). Alonso et al. shows data which demonstrated that GVHD is associated with a high risk for CDI and that these data raise the likelihood that CDI is actually serving to increase the biologic risk for GVHD involving the GI tract (pg. 1060, column 2, lines 4-11) Applicant points out this observation in Alonso et al. in para. 9 of the 1.132 Declaration.
That is, the data of Honda et al., Alonso et al., and Jenq et al. all establish a strong correlation between the inflammatory conditions observed in CDI and GVHD and show the likelihood that CDI will lead to GVHD and vice versa. Therefore, it would be obvious to one of ordinary skill in the art to treat a subject who has GVHD or who is at risk of developing GVHD with those bacterial compositions that are used to treat CDI with the predictably high expectation that the inflammation related to GVHD would be successfully treated in those subjects. In other words, the correlation provides sufficient  motivation to apply this treatment approach; i.e., the showing of a causative relationship is not necessary, especially in view of the fact that the symptomatic hallmark of both diseases is (severe) inflammation. 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651           

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631